681 So.2d 915 (1996)
Peter SAMUELS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3587.
District Court of Appeal of Florida, Fourth District.
October 23, 1996.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentences with the exception of the three-year mandatory minimum sentence.
The state concedes and we agree that the trial court erred when it sentenced appellant to a three-year mandatory minimum sentence for shooting into an occupied dwelling. Section 775.087(2), Florida Statutes (1991) does not apply to a conviction for shooting *916 into an occupied dwelling. See Brewer v. State, 343 So.2d 628 (Fla. 4th DCA 1977). We remand this cause to the trial court with instructions to vacate the three-year mandatory minimum sentence for appellant's shooting into an occupied dwelling.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, SHAHOOD and GROSS, JJ., concur.